Citation Nr: 1016321	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-10 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation based on the need 
of aid and attendance of another.  


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In this decision the RO denied special monthly 
compensation based on the aid and attendance of another and 
on the housebound rate.  However, in September 2008, pursuant 
to an August 2008 Board decision, the RO granted special 
monthly compensation based on housebound criteria effective 
from April 7, 2003.  Consequently, the only issue remaining 
on appeal is as noted on the title page of this decision, 
i.e., entitlement to special monthly compensation based on 
the need of aid and attendance of another.  This matter was 
previously before the Board in August 2008 at which time the 
case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

When this matter was before the Board in August 2008, the 
Board determined that additional medical development was 
required in order to determine the Veteran's level of 
impairment due to his service-connected disabilities as 
opposed to his nonservice connected disabilities.  His 
service-connected disabilities include "cervical spine with 
degenerative joint disease", rated 20 percent disabling, and 
his nonservice-connected disabilities include myasthenia 
gravis.  

Pursuant to the Board's remand directives, the Veteran was 
afforded a VA Aid and Attendance examination in December 
2009.  The examiner found that the Veteran's nonservice-
connected myasthenia gravis more likely than not required Aid 
and Attendance, but also that his service-connected cervical 
spinal condition more likely than not required aid and 
attendance.  With respect to this latter disability, the 
examiner explained that the Veteran had had emergency 
anterior cervical diskectomy C4-5, C5-6 with cervical plate 
C4-6 earlier that month and was currently in the healing 
phase.  He said that the Veteran presently did not have 
cervical mobility, but that mobility was anticipated for side 
to side rotation and flexion/extension to a limited extent.  
The examiner indicated that he was basing the Veteran's need 
for aid and attendance on the fact that the Veteran had no 
post-operative range of motion of the cervical spine while in 
the acute phase, but that this was a temporary condition and 
was expected to improve, and that the Veteran should be re-
evaluated in 3 to 6 months.  

Thus, the examination report above raises two important 
questions.  One is whether the Veteran's recent emergency 
cervical surgery in 2009 is related to his service connected 
"cervical spine with degenerative joint disease", and two, 
assuming without deciding that it is, whether, following the 
acute phase of the Veteran's cervical spine surgery, he 
requires the aid and attendance of another due to his 
service-connected cervical disability.  

In order to properly address these questions additional 
development is required.  Such development includes affording 
the Veteran a new VA examination and obtaining any 
outstanding medical evidence related to the Veteran's 
cervical spine disability.  It should be noted at this point 
that the Veteran submitted additional evidence to the Board 
in March 2010 in support of his claim for special monthly 
compensation based on the aid and attendance of another.  
This evidence includes a statement from the Veteran, a letter 
from Netly J. D'Souza, MD dated in January 2010, and private 
hospital records regarding two cervical spine surgeries that 
the Veteran underwent in August 2009 and in December 2009.  
As this evidence is pertinent to the Veteran's presently 
appeal and was not accompanied by a written waiver of review 
by the Agency of Original Jurisdiction (AOJ) in the first 
instance, it must be referred to the AOJ for its initial 
review.  38 C.F.R. § 20.1304(c).  

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.  See 38 C.F.R. 
§ 20.1304(c) (2009); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records from the 
Veteran's hospitalizations in August 2009 
and December 2009 at Carondelet Health 
Network.  The request for these records 
should be documented in the claims file.

2.  Ask the Veteran to identify all other 
medical providers, VA and non-VA, who 
have treated him for his cervical spine 
disability.  Copies of any outstanding 
medical treatment records from the 
identified providers should be obtained 
and associated with the claims file.

3.  Schedule the Veteran for a medical 
examination by the appropriate medical 
professional.  All indicated tests should 
be performed.  The claims folder and a 
copy of this remand must be provided to 
the examiner in conjunction with the 
examination.  

The examiner should be asked to opine as 
to whether it is at least as likely as 
not (a 50 percent degree of probability 
or higher) that the cervical diskectomy 
and fusion performed in 2009, and any 
residuals thereof, are related to the 
Veteran's service connected "cervical 
spine with degenerative joint disease".  
The examiner should thereafter opine as 
to whether it is at least as likely as 
not that the Veteran requires the aid and 
attendance of another due to service-
connected disabilities, to specifically 
include his service-connected cervical 
disability.  

The examiner must include a complete 
rationale for all conclusions reached.

4.  The AOJ should then review the claims 
file in its entirety.  If the benefit 
being sought cannot be granted, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


